Citation Nr: 0801836	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-02 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis at 
L5-S1, status post laminectomy and fusion.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1945 to 
September 1948, from March 1950 to December 1953, and from 
April 1956 to April 1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Denver, Colorado, the 
jurisdiction where the veteran now resides, certified this 
appeal to the Board. 

The veteran testified in support of his claims at a hearing 
held at the RO in May 2003, before a Decision Review Officer.  
In June 2005 and June 2006, the Board remanded these claims 
to the RO, in part, for the purpose of affording the veteran 
a hearing before the Board.  In a written statement received 
in April 2006, the veteran withdrew his request for such a 
hearing.  

For the reason addressed in the Remand section of this 
decision, below, the Board again REMANDS the claim of 
entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis at L5-S1, status post laminectomy and 
fusion, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  A seizure disorder is not related to the veteran's active 
service and did not manifest to a compensable degree within a 
year of his discharge therefrom.  


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the claim 
being decided, VA provided the veteran adequate notice and 
assistance with regard to the claim being decided such that 
the Board's decision to proceed in adjudicating the claim 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated in March 2002, before 
initially deciding that claim in a rating decision dated 
April 2002.  The timing of such notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the veteran in 
March 2006 and October 2007, also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  In the letters, the RO 
acknowledged the claim being decided, notified the veteran of 
the evidence needed to substantiate that claim, identified 
the type of evidence that would best do so, notified him of 
VA's duty to assist and indicated that it was developing his 
claim pursuant to that duty.  The RO also provided the 
veteran all necessary information on disability ratings and 
effective dates.  As well, the RO identified the evidence it 
still needed from the veteran to substantiate his claim and 
explained how the veteran could help to get such evidence.  
The RO noted that it would make reasonable efforts to assist 
the veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his private treatment records if he wished VA to obtain such 
records on his behalf.  The RO also advised the veteran to 
describe any additional pertinent evidence, or to send such 
evidence directly to VA.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claim being decided.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records, VA and private treatment records, 
and treatment records from multiple Air Force facilities.  
The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran a 
VA medical examination, during which an examiner addressed 
the etiology of the veteran's seizures.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks service connection for a seizure disorder.  
According to his written statements submitted during the 
course of this appeal and his hearing testimony presented in 
May 2003, he first experienced a seizure during service in 
1952 when he was helping retrieve people involved in a C-124 
transport crash.  The crash victims were reportedly scattered 
in a certain area, where there was a rice paddy.  The veteran 
recalls falling down in the rice paddy, becoming confused as 
to his whereabouts, and not understanding what was happening.  
Allegedly, he had two more seizures during service, one while 
in the streets of Vietnam and responding to a request for 
medics, after which medics prescribed Dilantin, the other 
while on the way to rescue his boss, who had been shot down 
in a helicopter.  The veteran contends that since service, 
beginning in 1973, he has continued to have, and has received 
therapy for, seizures.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for epilepsy if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and such disease became manifest to a 
degree of 10 percent within one year from the date of 
discharge and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As previously indicated, the veteran served on active duty 
from December 1945 to September 1948, from March 1950 to 
December 1953, and from April 1956 to April 1970.  According 
to his service medical records, during these time periods, he 
did not seek treatment for and was not diagnosed with a 
seizure disorder and was not on Dilantin therapy.

Following discharge, in 1973, a physician first diagnosed the 
veteran with a seizure disorder and prescribed him a trial 
dose of Dilantin.  Since then, including during this year, 
the veteran has continued to receive treatment for his 
seizure disorder.  During multiple treatment visits, the 
veteran reported, and medical professionals acknowledged, a 
history of seizures since service.

One medical professional, a VA examiner, addressed the 
etiology of the veteran's seizure disorder.  During a VA 
epilepsy and narcolepsy examination conducted in April 2007, 
he concluded that it was less likely than not that the 
veteran's seizure disorder originated while on active duty.  
He based this opinion on the following findings: (1) There is 
no record of treatment for, or a diagnosis of, seizures prior 
to 1973; (2) When the neurosurgeon diagnosed the veteran with 
a seizure disorder in 1973, he indicated that he was 
prescribing a trial, rather than continuation, of Dilantin, 
which implies that that was the first time Dilantin therapy 
was initiated; and (3) The report of Medical Evaluation Board 
of record does not mention that the veteran had seizures or 
was on Dilantin during service.  The VA examiner reviewed the 
entire claims file before offering his opinion.

The veteran has not submitted a medical opinion refuting that 
of the VA examiner.  The veteran's assertions thus represent 
the only evidence in the claims file establishing that his 
seizure disorder is related to his active service.  The Board 
accepts such assertions as competent given that the veteran 
has had training in medicine and has worked as a paramedic, a 
pharmacist's assistant and a pharmacist.  However, the Board 
assigns more evidentiary weight to the opinion of the VA 
examiner who evaluated the veteran in April 2007.  The 
examiner, being a physician, has more training in medicine.  
Moreover, his opinion is substantiated by the medical 
evidence of record.

In light of the foregoing, the Board finds that the veteran's 
seizure disorder is not related to his active service and did 
not manifest to a compensable degree within a year of his 
discharge therefrom.  Based on this finding, the Board 
concludes that a seizure disorder was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Service connection for a seizure disorder is denied.


REMAND

The veteran claims entitlement to an evaluation in excess of 
20 percent for spondylolisthesis at L5-S1, status post 
laminectomy and fusion.  Additional action is necessary 
before the Board decides this claim.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In its June 2006 Remand, the 
Board explained that an examination in support of the claim 
being remanded was necessary.  In arranging such an 
examination, the Board instructed the RO, in part, to ask the 
examiner to identify any impairment caused by disc disease 
and to assess the severity of such disease.  Thereafter, 
during a VA examination conducted in April 2007, the examiner 
noted that the veteran had such disease and identified 
multiple symptoms associated therewith, but did not discuss 
the severity of the disease or its symptoms.  Another 
examination is thus necessary to ensure compliance with the 
Board's previous Remand.

The Board remands this case for the following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim of 
entitlement to an evaluation in excess of 
20 percent for a low back disability.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify all symptoms of the 
veteran's disc disease, including, 
if appropriate, any nerve damage, 
gait impairment, foot drop, muscle 
spasm and reflex changes, etc...;

b) identify any functional 
impairment caused by the veteran's 
disc disease and assess the 
frequency and duration of any 
attacks of such disease, to 
specifically include an assessment 
of any incapacitating episodes of 
such disease necessitating bed rest 
prescribed by a physician during a 
12-month period; and

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the claim being 
remanded.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



__________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


